 Case 2:20-cv-00531-JLS-KES Document 14 Filed 02/03/20 Page 1 of 38 Page ID #:318




 1    Benjamin Galdston (SBN 211114)
      BERGER MONTAGUE PC
 2
      12544 High Bluff Drive, Suite 340
 3    San Diego, CA 92130
      Tel: (619) 489-0300
 4
      bgaldston@bm.net
 5
     Attorneys for Plaintiff
 6

 7

 8                    IN THE UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
 9                              WESTERN DIVISION
10

11 MICHAEL REID LEWIS,                     Case No. 2:20-cv-00531-JLS-KES
     individually and on behalf of those
12 similarly situated,                     FIRST AMENDED CLASS ACTION
13                                         COMPLAINT
                  Plaintiff,
14
           vs.                             DEMAND FOR JURY TRIAL
15

16 TRANSUNION RENTAL

17
     SCREENING SOLUTIONS, INC.,

18                Defendant.
19

20

21

22

23

24

25

26

27

28

                                             FIRST AM. CLASS ACTION COMPLAINT
                                                     Case No. 2:20-cv-00531-JLS-KES
  Case 2:20-cv-00531-JLS-KES Document 14 Filed 02/03/20 Page 2 of 38 Page ID #:319




 1                                           TABLE OF CONTENTS
 2                                                                                                                  Page
 3 INTRODUCTION ........................................................................................................ 1

 4
     PARTIES AND JURISDICTION................................................................................. 2
 5
     FACTUAL ALLEGATIONS ....................................................................................... 3
 6

 7 CLASS ACTION ALLEGATIONS ........................................................................... 14

 8 COUNT I
         15 U.S.C. § 1681e(b) On behalf of Plaintiff, the
 9
         Inaccurate Matching Class and the Dispute Sub-Class ......................................... 17
10
     COUNT II
11     15 U.S.C. § 1681g On Behalf of Plaintiff and the FCRA Disclosure Class ......... 18
12
   COUNT III
13   Cal. Civ. Code § 1785.14(b) On Behalf of Plaintiff individually
     and the California Inaccurate Matching Class ....................................................... 18
14

15 COUNT IV
         Cal. Civ. Code § 1785.18 Asserted on behalf of Plaintiff
16       and the California Disclosure Class ....................................................................... 19
17
   COUNT V
18   Cal. Bus. & Prof. Code § 17200 Asserted on behalf of
     Plaintiff Individually and on behalf of the California Inaccurate
19
     Matching Class and California Disclosure Class .................................................. 19
20
     PRAYER FOR RELIEF ............................................................................................. 21
21
     JURY DEMAND ........................................................................................................ 22
22

23

24

25

26

27

28                                                              i
                                                                      FIRST AM. CLASS ACTION COMPLAINT
                                                                              Case No. 2:20-cv-00531-JLS-KES
 Case 2:20-cv-00531-JLS-KES Document 14 Filed 02/03/20 Page 3 of 38 Page ID #:320




 1        COMES NOW, Michael Reid Lewis (“Plaintiff”), on behalf of himself and the
 2 classes set forth below and states as follows:

 3                                   INTRODUCTION
 4        1)     This is a class action for damages and injunctive relief brought against
 5 Defendant TransUnion Rental Screening Solutions, Inc. (“Defendant” or “TU Rental”)

 6 pursuant to the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. (“FCRA”), the

 7 California Consumer Credit Reporting Agencies Act (“CCRAA”), Cal. Civ. Code

 8 §§ 1785.1-1785.36, et seq., and the California Unfair Competition Law (“UCL”), Cal.

 9 Bus. & Prof. Code § 17200, et seq.

10        2)     Defendant is a consumer reporting agency that compiles and maintains
11 files on consumers on a nationwide basis. It sells consumer reports generated from its

12 database and furnishes these consumer reports to landlords who use the reports to make

13 decisions regarding whether to rent to certain consumers.

14        3)     Defendant falsely reported to Plaintiff’s potential landlord that Plaintiff
15 had been charged and convicted of four criminal offenses. In fact, the convictions

16 Defendant reported belonged to individual(s) with a similar name to Plaintiff, but none

17 of the reported convictions belonged to Plaintiff.

18        4)     Defendant’s reporting cost Plaintiff his chance to rent the property of his
19 choice, caused him serious distress and embarrassment, and caused him financial loss.

20        5)     Many online criminal records lack meaningful personal identifying
21 information about the offender. Many such records only contain the offender’s name,

22 and do not contain any other identifiers, such as date of birth, age, address, or Social

23 Security Number.

24        6)     Relying on such public records, Defendant matched Plaintiff (who has
25 very common first and last names) with records that did not belong to him. Given the

26 paucity of information in the underlying online public records, the only personal

27 identifier Defendant could have used is the Plaintiff’s name. Unbelievably, the people

28                                             1
                                                    FIRST AM. CLASS ACTION COMPLAINT
                                                            Case No. 2:20-cv-00531-JLS-KES
 Case 2:20-cv-00531-JLS-KES Document 14 Filed 02/03/20 Page 4 of 38 Page ID #:321




 1 to whom Plaintiff was matched not only have different names than Plaintiff, they also

 2 have different names than one another, making it readily apparent that the records

 3 reported could not possibly belong to a single person, much less to Plaintiff.

 4        7)     Defendant’s matching procedures are not reasonable procedures to ensure
 5 the maximum possible accuracy of the records it reports.         Defendant’s failure to
 6 employ reasonable procedures resulted in Plaintiff’s report being inaccurate.

 7        8)     Furthermore, upon request, Defendant does not accurately identify the
 8 sources of the records it reports, causing confusion for class members who wrongly

 9 assume that there is a public record somewhere that has been attributed to them.

10        9)     On behalf of himself and several classes of similarly situated individuals,
11 Plaintiff brings claims pursuant to the FCRA, CCRAA and UCL.

12                             PARTIES AND JURISDICTION
13        10)    Individual and representative Plaintiff Michael Reid Lewis is a resident
14 of San Pedro, California.

15        11)    Plaintiff is a natural person and a “consumer” as protected and governed
16 by the FCRA and CCRAA.

17        12)    Defendant TransUnion Rental Screening Solutions, Inc. provides
18 consumer reports for rental screening purposes. Defendant sells background reports

19 containing, inter alia, information about consumers’ criminal backgrounds to

20 prospective landlords. Defendant is a consumer reporting agency as contemplated by

21 the FCRA, 15 U.S.C. § 1681a. Defendant is regularly engaged in the business of

22 assembling, evaluating, and disbursing information concerning consumers for the

23 purpose of furnishing consumer reports to third parties.

24        13)    Among other things, Defendant provides background checks and credit
25 reports to landlords for their use in deciding whether to rent to a prospective tenant.

26 These reports are provided in connection with a business transaction initiated by the

27 consumer.

28                                             2
                                                    FIRST AM. CLASS ACTION COMPLAINT
                                                            Case No. 2:20-cv-00531-JLS-KES
 Case 2:20-cv-00531-JLS-KES Document 14 Filed 02/03/20 Page 5 of 38 Page ID #:322




 1        14)    Defendant is a Delaware corporation headquartered in Illinois.
 2        15)    The Court has personal jurisdiction over Defendant. Defendant conducts
 3 substantial business in this District, including issuing background checks and credit

 4 reports on residents of this District, including Plaintiff.

 5        16)    This Court has jurisdiction over this action pursuant to 15 U.S.C. § 1681p
 6 and Cal. Civ. Code § 410.10.

 7                             FACTUAL ALLEGATIONS
                     Defendant’s Acquisition and Use of Criminal Record
 8                         Information for Background Reporting
 9        17)    For many years, Defendant has purchased records of criminal cases
10 (“criminal record information”) from one or more private sources known as “vendors,”

11 rather than retrieving the actual underlying court records, for purposes of creating and

12 selling tenant screening reports to prospective landlords and rental property managers.

13        18)    The tenant screening reports that Defendant sells to landlords and
14 property managers about thousands of consumers each year are “consumer reports”

15 within the meaning of 15 U.S.C. § 1681a(d) because they are used and expected to be

16 used for multiple purposes governed by 15 U.S.C. § 1681b and the criminal record

17 information included within bears on the, reputation, personal characteristics, and

18 mode of living of the subjects of the reports.

19        19)    Therefore, Defendant is required by the FCRA to follow reasonable
20 procedures to assure maximum possible accuracy of the information concerning the

21 individual about whom the consumer reports it prepares relates. 15 U.S.C. § 1681e(b).

22        20)    Likewise, Defendant’s reports are “consumer credit reports” within the
23 meaning of CAL. CIV. CODE 1785.3 because the information contained therein bears

24 upon consumers’ credit worthiness, credit standing, or credit capacity, and is used or

25 expected to be used as a factor in establishing the consumer’s eligibility for the hiring

26 of a dwelling unit.

27

28                                              3
                                                     FIRST AM. CLASS ACTION COMPLAINT
                                                             Case No. 2:20-cv-00531-JLS-KES
 Case 2:20-cv-00531-JLS-KES Document 14 Filed 02/03/20 Page 6 of 38 Page ID #:323




 1        21)    Therefore, Defendant is required by the CCRAA to follow reasonable
 2 procedures to assure the maximum possible accuracy of the information concerning

 3 the individual about whom the report relates. CAL. CIV. CODE 1786.14(b).

 4        22)    Similarly, Defendant’s tenant screening reports are “investigative
 5 consumer reports” within the meaning of CAL. CIV. CODE 1786.2 because the

 6 information contained therein bears upon consumers’ character, general reputation,

 7 personal characteristics, and mode of living.

 8        23)    Therefore, Defendant is required by the Investigative Consumer
 9 Reporting Agencies Act (“ICRAA”), Cal. Civ. Code §§ 1786-1786.60, et seq., to

10 follow reasonable procedures to assure maximum possible accuracy of the information

11 concerning the individual about whom the report relates.                CAL. CIV. CODE
12 § 1786.20(b).

13        24)    However, Defendant does not follow such procedures, but instead fails to
14 obtain sufficient data to provide accurate information on the reports it prepares and

15 sells. Defendant thus regularly and illegally includes criminal record information on

16 reports which does not pertain to the individual who is the subject of the report.

17 Defendant also regularly and illegally issues reports containing so little information

18 about the offenses associated with the consumers that the reports cannot be considered

19 accurate under the FCRA, CCRAA and ICRAA.

20        25)    Defendant’s practices and procedures regarding the reporting of criminal
21 record information, including the failure to obtain, use, and report sufficient identifying

22 information and information about the record at issue, cause widespread harm to

23 consumer and to interstate commerce as a whole.

24        26)    This phenomenon is the result of Defendant’s intentional business
25 decisions. The criminal record information Defendant obtains from its vendor(s) is

26 merely a summary which does not include all of the information or the most up to date

27

28                                              4
                                                     FIRST AM. CLASS ACTION COMPLAINT
                                                             Case No. 2:20-cv-00531-JLS-KES
 Case 2:20-cv-00531-JLS-KES Document 14 Filed 02/03/20 Page 7 of 38 Page ID #:324




 1 information available at the courthouses or government offices where the records

 2 themselves are housed in conjunction with the functioning of those entities.

 3        27)     Defendant knows that its vendor(s) make mistakes in the condensed,
 4 summary eviction information that it purchases for background reporting purposes, and

 5 that such information routinely does not contain basic personal identifying information

 6 such as date of birth, Social Security Number, or middle name, and that such

 7 information routinely does not include an accurate description of the charge and/or

 8 disposition.

 9        28)     Purchasing distilled, incomplete civil public records information was the
10 impetus for regulatory investigations of its corporate parent and partner, Trans Union,

11 LLC and other consumer reporting agencies, and dozens of FCRA class action lawsuits

12 throughout the United States, which ultimately resulted in a nationwide settlement.

13 Clark v. Trans Union, LLC, No. 3:15-cv-00391-MHL, ECF No. 272 (E.D. Va. Aug.

14 29, 2018).

15        29)     For example, in 2015, the Consumer Financial Protection Bureau
16 (“CFPB”) noted that consumer reporting agencies (“CRAs”) did not adequately

17 oversee their public records vendors:

18        Examiners found that the oversight of public records providers by one or
19        more CRAs was weak and required corrective action. For example, one
          or more CRAs had never conducted a formal audit of their public records
20
          providers. In addition, one or more CRAs did not have defined processes
21        to verify the accuracy of public record information provided by their
          public records providers. In light of such weaknesses, Supervision
22
          directed one or more CRAs to establish and implement suitable and
23        effective oversight of public records providers.1
24

25
     1
          CFPB, Supervisory Highlights, 2.1.1 (Summer 2015), available at
26 http://files.consumerfinance.gov/f/201506_cfpb_supervisory-highlights.pdf (last

27 viewed July 9, 2018).

28                                             5
                                                    FIRST AM. CLASS ACTION COMPLAINT
                                                            Case No. 2:20-cv-00531-JLS-KES
 Case 2:20-cv-00531-JLS-KES Document 14 Filed 02/03/20 Page 8 of 38 Page ID #:325




 1         30)   Further, the CFPB expressed concern about the accuracy of public records
 2 information that the consumer reporting agencies imported into their consumer

 3 databases:

 4
           Examiners reviewed quality control processes with respect to the accuracy
           of consumer reports produced by one or more CRAs and found that, with
 5         certain exceptions, there were no quality control policies and procedures
 6         to test compiled consumer reports for accuracy. While processes existed
           to analyze and improve the quality of incoming data, there was no post-
 7         compilation report review or sampling to test the accuracy of consumer
 8         reports. In light of these weaknesses, Supervision directed one or more
           CRAs to develop a plan with implementation timelines to establish quality
 9         controls that regularly assess the accuracy and integrity of the consumer
10         reports and consumer file disclosures produced.2

11         31)   Despite the fact that it is fully aware of the problems associated with
12 incomplete information purchased from vendors, Defendant has not stopped acquiring

13 and profiting from incomplete and inaccurate information.

14         32)   Defendant markets its services to landlords by noting that they can
15 provide “accurate credit, criminal and eviction histories on renters.” It purports to offer

16 “more accurate matching” using “advanced matching logic to match your rental
                                        3
17 applicants to our report histories.”

18         33)   Defendant further claims that its background screening products provide
19 “[b]road coverage and more precise matching capabilities provide comprehensive,

20 targeted and filtered screening results.”4

21                Defendant’s Failure to Fully Disclose Information to Consumers
22

23
     2
24        Id. at 2.1.2.
     3
25        Tenant Screening | TransUnion SmartMove | Tenant Background Check,
   https://www.transunion.com/product/smartmove (last visited Oct. 2, 2019).
26 4
          https://www.transunion.com/product/background-data-solutions (last visited
27 Oct. 2, 2019).

28                                              6
                                                     FIRST AM. CLASS ACTION COMPLAINT
                                                             Case No. 2:20-cv-00531-JLS-KES
 Case 2:20-cv-00531-JLS-KES Document 14 Filed 02/03/20 Page 9 of 38 Page ID #:326




 1        34)    Additionally, and despite the clear mandate of FCRA section 1681g(a)(1)-
 2 (2), and CCRAA section 1785.18, Defendant never identifies on reports or discloses to

 3 consumers the source(s) from which it obtains the criminal record information it

 4 includes on its reports to third parties.

 5        35)    The FCRA mandates that upon request, consumer reporting agencies such
 6 as Defendant must “clearly and accurately disclose to the consumer” who requests his

 7 or her file “the sources” that supplied any “information” to the consumer reporting

 8 agency about that consumer. 15 U.S.C. § 1681g(a)(2).

 9        36)    The CCRAA requires that investigative consumer reporting agencies
10 which include matters of public record on their reports “shall specify in any report

11 containing public record information the source from which that information was

12 obtained….” CAL. CIV. CODE § 1785.18.

13        37)    Identification of the true source of a consumer reporting agency’s
14 information is vital to correcting errors and to informing consumers about who is

15 furnishing important information about them.

16        38)    Defendant does not obtain criminal records information directly from
17 public sources.

18        39)    Much of the criminal records information Defendant obtains comes from
19 private vendors.

20        40)    Defendant conceals the identities of its source(s) for criminal record
21 information are private vendors, including other consumer reporting agencies, that

22 supply Defendant with incomplete information on a bulk basis.

23        41)    Defendant is more interested in maintaining the appearance that it obtains
24 actual public records from true government sources and in protecting their low-cost

25 private sources of public record data than in disclosing to consumers vital information

26 that Congress required consumer reporting agencies to disclose in FCRA section

27

28                                             7
                                                   FIRST AM. CLASS ACTION COMPLAINT
                                                           Case No. 2:20-cv-00531-JLS-KES
 Case 2:20-cv-00531-JLS-KES Document 14 Filed 02/03/20 Page 10 of 38 Page ID #:327




 1 1681g(a)(2), and which California state law requires them to provide pursuant to

 2 CCRAA section 1785.18.

 3        42)   Defendant fails, as a matter of common policy and procedure, to provide
 4 consumers who request file disclosures with all information Defendant maintains about

 5 the requesting consumer, including never disclosing to consumers the source of the

 6 criminal record information collected and reported about them.

 7        43)   Defendant’s practices not only violate the FCRA and CCRAA as a matter
 8 of law, the practices exact serious consequences on rental housing applicants and

 9 interstate commerce. Consumers are prejudiced in their ability to obtain leased housing

10 and are deprived of complete information regarding the nature and source(s) of the

11 information Defendant maintains and sells about them.

12                       The Experience of Plaintiff Michael Lewis
13        44)   In June 2019, Plaintiff and his wife were seeking new housing. Having
14 located a property that they wanted to rent in Pine Mountain Club, California, they

15 quickly moved to apply. Plaintiff paid a fee to their broker for the rental application

16 and associated background check.

17        45)   Plaintiff and his wife were surprised to receive an email on June 14, 2019,
18 which stated their application was being denied “based in whole, or in part, on the

19 information in your Screening Report provided by TransUnion, the Credit Reporting

20 Agency.”

21        46)   Plaintiff obtained a copy of the report Defendant prepared about him,
22 which is attached as Exhibit A, and was shocked to see that it contained criminal

23 convictions from areas of California where he had never lived, specifically Glenn

24 County, Orange County, Sacramento and Contra Costa County. Plaintiff was never

25 convicted of any of the offenses listed on the report, and none of the reported records

26 actually related to him.

27        47)   In fact, in a brief call to some of the courthouses where some of the
28                                            8
                                                   FIRST AM. CLASS ACTION COMPLAINT
                                                           Case No. 2:20-cv-00531-JLS-KES
 Case 2:20-cv-00531-JLS-KES Document 14 Filed 02/03/20 Page 11 of 38 Page ID #:328




 1 associated records were kept, Plaintiff was able to discover that the records related to

 2 other individual(s). Notably, Michael Lewis is an exceedingly common name.

 3         48)      Importantly, at least one of these individual(s) did not share Plaintiff’s
 4 middle name, which is Reid, and one of them had a suffix in their name that Plaintiff

 5 does not. For example, the Sacramento record relates to someone named Michael

 6 Rachmon Lewis, and the Glenn County record relates to a Michael R. Lewis, Junior.

 7         49)      Based on the fact that the middle names on the records reported by
 8 Defendant did not match Plaintiff’s middle name, it should have been immediately

 9 obvious to Defendant that the criminal offenders in the reported criminal cases were

10 not Plaintiff.

11         50)      Plaintiff disputed these results with Defendant, and after a reinvestigation,
12 Defendant created a revised report which removed all of the convictions. However,

13 Plaintiff had already lost the opportunity to rent his preferred housing, and despite a

14 request, he was unable to receive a refund of his application fee, causing monetary

15 harm.

16         51)      Plaintiff is not a homeowner, and is therefore likely to be applying for
17 rental housing in the future.

18         52)      Tenant screening background checks in general, and Defendant’s
19 background           checks       in     particular,       are     ubiquitous.           (See
20 https://www.mysmartmove.com/, accessed 1/30/20, noting that Defendant’s checks are

21 used by over 400 companies and 3.7 million landlords).

22         53)      If Defendant’s procedures are not corrected, Plaintiff is likely to encounter
23 the same errors on future reports.

24         54)      The report that Defendant prepared about Plaintiff did not identify the
25 vendor from whom Defendant received the reported criminal record information. This

26 omission made it impossible to fix the problem at its source - Plaintiff does not and

27 cannot know if the vendor is supplying similarly incomplete information to other

28                                                 9
                                                          FIRST AM. CLASS ACTION COMPLAINT
                                                                  Case No. 2:20-cv-00531-JLS-KES
 Case 2:20-cv-00531-JLS-KES Document 14 Filed 02/03/20 Page 12 of 38 Page ID #:329




 1 consumer reporting agencies.

 2        55)      On July 31, 2019, Plaintiff, through counsel, sent Defendant a request for
 3 his full file pursuant to 15 U.S.C § 1681g. Plaintiff received Defendant’s response on

 4 August 9, 2019.

 5        56)      On that response, Defendant lists as its “sources of data” the four courts
 6 where the erroneously matched convictions occurred. This response was inaccurate,

 7 as Defendant failed to disclose the third-party vendor from whom it received the

 8 information.

 9              Facts Demonstrating That Defendant Willfully Failed To Comply With The
                                            FCRA
10

11        57)      If Defendant had reasonable procedures to ensure maximum possible
12 accuracy, it would have determined that the offenses it reported did not belong to

13 Plaintiff.

14        58)      Based on the paucity of information available in the public records
15 Defendant reported about Plaintiff, it is apparent that the only personal identifier

16 Defendant could have relied on is Plaintiff’s name. On its face, matching where the

17 only personal identifier used is the name is unreasonable. But, Defendant added insult

18 to injury by not even requiring that the middle names of the offenders whose records

19 Defendant misattributed to Plaintiff matched Plaintiff’s middle name, or that they even

20 matched one another.

21        59)      If Defendant had conducted its searches using Plaintiff’s full middle
22 name, it would have avoided the false positives. If Defendant required that the middle

23 names on the records it reported matched one another, it would have avoided false

24 positives. If Defendant had looked for additional data on the offenders whose records

25 were matched to Plaintiff, it could have avoided false positives.

26        60)      Defendant makes it appear as if its matching criteria are more stringent
27 than they are in actuality by putting Plaintiff’s personally identifying information

28                                              10
                                                     FIRST AM. CLASS ACTION COMPLAINT
                                                             Case No. 2:20-cv-00531-JLS-KES
 Case 2:20-cv-00531-JLS-KES Document 14 Filed 02/03/20 Page 13 of 38 Page ID #:330




 1 immediately above every record on the report, including the records that do not belong

 2 to him and do not match his personally identifying information. For example, on page

 3 4 of the report, Defendant’s report lists Plaintiff’s actual date of birth and address in

 4 the upper right corner of the page, but the remainder of the page is devoted to a record

 5 that is not Plaintiff’s, and that was not associated with that address or date of birth.

 6 This tactic is misleading, as it makes it appear to the reader as though the information

 7 in the public criminal record matches Plaintiff’s date of birth and address, when in

 8 reality it was matched to neither personal identifier.

 9        61)    Other tenant screening agencies have faced governmental scrutiny for
10 substantially similar activities. See, e.g., FTC v. Realpage, Inc., No. 3:18-cv-2737

11 (N.D. Tex.) (FTC settlement with tenant screening agency which failed to comply with

12 15 U.S.C. § 1681e(b) because it used loose matching criteria to link potential tenants

13 with criminal records).

14        62)    In addition to employing matching criteria that are obviously flawed,
15 Defendant also fails to fully and accurately report the criminal records it includes in its

16 reports, including so little information about the underlying criminal record itself as to

17 make the reports vague innuendos of wrongdoing, devoid of substance or detail. This

18 renders the reports misleading and inaccurate because the reports suggest that very

19 little information is available from the public record, when in reality there is plenty of

20 information in the underlying records, Defendant just simply does not report the

21 available information. Specifically:

22        a. The Glenn County record erroneously included on pages 4-5 of Exhibit A
23            fails to include basic information that is available from the court’s website,
24            including the disposition, the disposition date or the case type. It also fails to
25            correctly and accurately list all of the charges.
26        b. The Contra Costa County record erroneously included on pages 6-7 of
27            Exhibit A fails to include basic information, including any information
28                                              11
                                                      FIRST AM. CLASS ACTION COMPLAINT
                                                              Case No. 2:20-cv-00531-JLS-KES
 Case 2:20-cv-00531-JLS-KES Document 14 Filed 02/03/20 Page 14 of 38 Page ID #:331




 1             whatsoever about what the charge was, what the disposition was, and when,
 2             how and whether the case was resolved.
 3         c. The Orange County record erroneously included on pages 8-9 of Exhibit A
 4             fails to include basic information that is available from the court’s website,
 5             including any information whatsoever about the charges and their
 6             disposition.
 7         d. The Sacramento County record erroneously included on pages 10-11 of
 8             Exhibit A fails to include basic information that is available from the court’s
 9             website, including the defendant’s middle name (which does not match
10             Plaintiff’s middle name) or any information whatsoever about the charges
11             and their disposition.
12 Including this kind of vague innuendo about supposed criminal activity is wholly

13 inconsistent with the Fair Credit Reporting Act’s requirement of maximum possible

14 accuracy.

15         63)    Defendant also consistently fails to comply with its obligation under 15
16 U.S.C. 1681g to disclose its third-party vendor sources. Rather, it discloses the public

17 record sources from which those vendors received the information, making it appear

18 as though Defendant went directly to the source. This, combined with Defendant’s

19 inclusion of a variety of personal identifiers on each page containing a misattributed

20 public record, makes it appear to consumers that the problem is with the public record

21 itself. In reality, the problem is not that the public records inaccurately attribute crimes

22 to Plaintiff and class members, but the paucity of the information Defendant obtains

23 from its vendors.

24         64)    Defendant’s failure to accurately disclose the source of its criminal
25 records information makes it difficult for individuals trying to clear their names, such

26 as Plaintiff, because they are wrongly led to believe that they cannot know if the flaw

27 is in the public record itself (such as in a case of identity theft), instead of that the flaw

28                                               12
                                                       FIRST AM. CLASS ACTION COMPLAINT
                                                               Case No. 2:20-cv-00531-JLS-KES
 Case 2:20-cv-00531-JLS-KES Document 14 Filed 02/03/20 Page 15 of 38 Page ID #:332




 1 is with what a third party vendor retrieved (as the incompleteness likely is here) or if

 2 the flaw is in Defendant’s own matching criteria (as it also is here).

 3        65)       In addition to the conduct set forth above, Defendant’s willful conduct is
 4 further reflected by, inter alia, the following:

 5        a. The FCRA was enacted in 1970; Defendant has had 49 years to become
 6            compliant;
 7        b. Defendant and its parent company have been repeatedly sued for
 8            misreporting public record information.
 9        c. Defendant is a corporation with access to legal advice through its own general
10            counsel’s office and outside litigation counsel.            Yet, there is no
11            contemporaneous evidence that it determined that its conduct was lawful;
12        d. Defendant knew or had reason to know that its conduct was inconsistent with
13            FTC guidance, case law, and the plain language of the FCRA;
14        e. Defendant voluntarily ran a risk of violating the law substantially greater than
15            the risk associated with a reading that was merely careless;
16        f. Defendant knew that matching individuals to criminal records using limited
17            information would result in false positives. However, it persisted in doing
18            so;
19        g. Defendant’s violations of the FCRA were repeated and systematic.
20        66)       At all times relevant hereto, Defendant’s conduct was willful and carried
21 out in knowing or reckless disregard for consumers’ rights under the FCRA.

22 Defendant’s conduct was intentionally accomplished through its intended procedures;

23 these procedures have continued despite the fact that other consumer reporting

24 agencies have been subject to court decisions and consumer complaints critical of

25 similar conduct; and Defendant will continue to engage in this conduct because it

26 believes there is greater economic value in selling over-inclusive consumer reports than

27 in producing accurate reports.

28                                               13
                                                      FIRST AM. CLASS ACTION COMPLAINT
                                                              Case No. 2:20-cv-00531-JLS-KES
 Case 2:20-cv-00531-JLS-KES Document 14 Filed 02/03/20 Page 16 of 38 Page ID #:333



                               CLASS ACTION ALLEGATIONS
 1
           67)      Plaintiff brings this action on behalf of the following Classes:
 2
     (a)   For Defendant’s violations of section 1681g of the FCRA (the “FCRA
 3
     Disclosure Class”):
 4

 5         All persons residing in the United States and its Territories who, during
           the period beginning five (5) years prior to the filing of the original
 6
           complaint and continuing through the date of the resolution of this case,
 7         requested a copy of their consumer file from Defendant, to whom
           Defendant provided a response which included one or more items of
 8
           criminal record information obtained from a third party vendor, and
 9         which did not identify the third party vendor source.
10 (b)     For Defendant’s violations of section 1681e(b) of the FCRA (the “Inaccurate
11 Matching Class”):

12
           All natural persons residing in the United States and its Territories who,
13         during the period beginning five (5) years prior to the filing of the
           original complaint and continuing through the resolution of this case,
14
           were the subjects of a consumer report that Defendant prepared and
15         delivered to a third party which (i) contained one or more items of
           criminal record information, (ii) Defendant’s information about the
16
           criminal record does not include date of birth, social security number,
17         or street-level address information that matches both the offender and
           the consumer, and (iii) the name of the offender on the report does not
18
           fully match the name of the subject of the report, meaning it does not
19         match the first name, the middle name, and the last name of the subject
           of the report.
20
     (c)   Also for Defendant’s violations of section 1681e(b) of the FCRA (the “Dispute
21
     Sub-Class”):
22

23         All members of the Inaccurate Matching Class who filed a dispute with
           Defendant about the accuracy of their report.
24
     (d)   For Defendant’s violations of Section 1785.14(b) of the CCRAA (the “California
25
     Inaccurate Matching Class”):
26

27         All members of the Inaccurate Matching Class residing in California at
28                                                14
                                                       FIRST AM. CLASS ACTION COMPLAINT
                                                               Case No. 2:20-cv-00531-JLS-KES
 Case 2:20-cv-00531-JLS-KES Document 14 Filed 02/03/20 Page 17 of 38 Page ID #:334




 1
           the time that they were subjects of a consumer report that Defendant
           prepared and delivered to a third party.
 2
     (e)   For Defendant’s violations of section 1785.18 of the CCRAA (“the California
 3
     Disclosure Class”):
 4

 5         All natural persons residing within the State of California who, during
           the period beginning five (5) years prior to the filing of the original
 6         complaint and continuing through the date of the resolution of this
 7         case, were the subject of a consumer report prepared by Defendant
           which included one or more items of criminal record information
 8         obtained from a third party vendor, and which did not identify the third
 9         party vendor source.
           68)    Plaintiff seeks certification of the all Classes pursuant to Rule 23(b)(3)
10
     and certification of the California Disclosure Class and California Inaccurate Matching
11
     Subclass pursuant to Rule 23(b)(2).
12
           69)    Numerosity:     The classes are so numerous that joinder of all class
13
     members is impracticable. Given the volume of Defendant’s business, there are
14
     hundreds or thousands of class members.
15
           70)    Typicality: Plaintiff’s claims are typical of the members of the Classes. It
16
     is typical for Defendant to match consumers to criminal records using name alone, and
17
     to produce inaccurate and inconsistent file disclosures. The FCRA violations suffered
18
     by Plaintiff are typical of those suffered by other class members, and Defendant treated
19
     Plaintiff consistently with other class members in accordance with its standard policies
20
     and practices.
21
           71)    Adequacy: Plaintiff will fairly and adequately protect the interests of the
22
     Classes because he and his experienced counsel are free of any conflicts of interest and
23
     are prepared to vigorously litigate this action on behalf of the Classes.
24
           72)    Commonality: This case presents common questions of law and fact,
25
     including but not limited to:
26
           a. Whether Defendant violated the FCRA by failing to follow reasonable
27

28                                              15
                                                      FIRST AM. CLASS ACTION COMPLAINT
                                                              Case No. 2:20-cv-00531-JLS-KES
 Case 2:20-cv-00531-JLS-KES Document 14 Filed 02/03/20 Page 18 of 38 Page ID #:335




 1           procedures to ensure maximum possible accuracy in reporting criminal
 2           convictions;
 3        b. Whether Defendant violated the FCRA by failing accurately identify its
 4           sources in response to valid requests;
 5        c. Whether Defendant violated the ICCRA by failing to follow reasonable
 6           procedures to ensure maximum possible accuracy in reporting criminal
 7           convictions;
 8        d. Whether Defendant violated the UCL by failing to follow reasonable
 9           procedures to ensure maximum possible accuracy in reporting criminal
10           convictions;
11        e. Whether Defendant’s violations were willful;
12        f. The proper measure of damages; and
13        g. The proper injunctive relief.
14        73)   Defendant has acted or refused to act on grounds generally applicable to
15 the Classes, thereby making appropriate final injunctive relief or corresponding

16 declaratory relief with respect to the California Disclosure Class and California

17 Inaccurate Matching Class.

18        74)   Whether Defendant violated the FCRA can be easily determined by
19 Defendant’s policies and a ministerial inspection of Defendant’s business records.

20        75)   A class action is a superior method for the fair and efficient adjudication
21 of this controversy.     Management of the Classes’ claims is likely to present
22 significantly fewer difficulties than those presented in many individual claims. The

23 identities of the class members may be derived from Defendant’s records and publicly

24 available records.

25        76)   In view of the complexities of the issues and the expenses of litigation,
26 the separate claims of individual class members are insufficient in amount to support

27 separate actions.

28                                            16
                                                      FIRST AM. CLASS ACTION COMPLAINT
                                                              Case No. 2:20-cv-00531-JLS-KES
 Case 2:20-cv-00531-JLS-KES Document 14 Filed 02/03/20 Page 19 of 38 Page ID #:336




 1         77)   Yet, the amount which may be recovered by individual class members
 2 will be large enough in relation to the expense and effort of administering the action to

 3 justify a class action. The administration of this action can be handled by class counsel

 4 or a third-party administrator, and the costs of administration will represent only a

 5 small fraction of the ultimate recovery to be achieved.

 6         78)   Plaintiff intends to send notice to all members of the Classes to the extent
 7 required by Rule 23. The names and addresses of the class members are available from

 8 Defendant’s records.

 9                                     COUNT I
                                  15 U.S.C. § 1681e(b)
10 On behalf of Plaintiff, the Inaccurate Matching Class and the Dispute Sub-Class

11         79)   Plaintiff reiterates each of the allegations in the preceding paragraphs as
12 if set forth at length herein.

13         80)   Defendant violated 15 U.S.C. § 1681e(b) by failing to establish or to
14 follow reasonable procedures to assure maximum possible accuracy in the preparation

15 of the consumer reports it furnished regarding Plaintiff and the Inaccurate Matching

16 Class and Dispute Sub-Class members.

17         81)   The foregoing violations were negligent and/or willful. Defendant acted
18 in knowing or reckless disregard of its obligations and the rights of Plaintiff and other

19 Inaccurate Matching Class and Dispute Sub-Class members under 15 U.S.C. §

20 1681e(b).

21         82)   As a result of Defendant’s conduct, Plaintiff and Inaccurate Matching
22 Class and Dispute Sub-Class members suffered actual damages including but not

23 limited to: denial of rental opportunities, damage to reputation, embarrassment,

24 humiliation and other mental and emotional distress.

25         83)   Plaintiff and Inaccurate Matching Class and Dispute Sub-Class members
26 are entitled to recover actual damages and/or statutory damages, punitive damages,

27 costs and attorneys’ fees from Defendant in an amount to be determined by the Court

28                                             17
                                                    FIRST AM. CLASS ACTION COMPLAINT
                                                            Case No. 2:20-cv-00531-JLS-KES
 Case 2:20-cv-00531-JLS-KES Document 14 Filed 02/03/20 Page 20 of 38 Page ID #:337




 1 pursuant to 15 U.S.C. §§ 1681n and 1681o.

 2                                        COUNT II
                                      15 U.S.C. § 1681g
 3                  On Behalf of Plaintiff and the FCRA Disclosure Class
 4
           84)     Plaintiff incorporates the paragraphs above.
 5
           85)     Defendant failed to fully identify sources of the information on Plaintiff’s
 6
     report, despite Plaintiff’s valid request pursuant to §1681g.
 7
           86)     Defendant acted in negligent, deliberate and reckless disregard of its
 8
     obligations and the rights of Plaintiff and the FCRA Disclosure Class members under
 9
     15 U.S.C. § 1681g.
10
           87)     Plaintiff and FCRA Disclosure Class members are entitled to recover
11
     actual damages and/or statutory damages, punitive damages, costs and attorneys’ fees
12
     from Defendant in an amount to be determined by the Court pursuant to 15 U.S.C. §§
13
     1681n and 1681o.
14
                                        COUNT III
15                              Cal. Civ. Code § 1785.14(b)
     On Behalf of Plaintiff individually and the California Inaccurate Matching Class
16
           88)     Plaintiff incorporates the paragraphs above.
17
           89)     Defendant is a consumer credit reporting agency as defined by the
18
     CCRAA , and Defendant was required to adhere to the requirements of the CCRAA .
19
           90)     The CCRAA required Defendant to follow reasonable procedures to
20
     assure maximum possible accuracy of the information it reported. Cal. Civ. Code § §
21
     1785.14(b).
22
           91)     Defendant violated this provision by failing to establish or to follow
23
     reasonable procedures to assure maximum possible accuracy in the preparation of the
24
     consumer reports it furnished regarding Plaintiff and the California Inaccurate
25
     Matching Class. Specifically, Defendant misidentified Plaintiff as a criminal based
26
     only on limited information. Defendant could and should have determined that
27

28                                               18
                                                      FIRST AM. CLASS ACTION COMPLAINT
                                                              Case No. 2:20-cv-00531-JLS-KES
 Case 2:20-cv-00531-JLS-KES Document 14 Filed 02/03/20 Page 21 of 38 Page ID #:338




 1 Plaintiff was not a criminal by comparing Plaintiff’s middle name with those included

 2 in the criminal record.

 3        92)    Because Plaintiff will seek housing in the future, and because of the
 4 ubiquity of pre-rental background checks, there is a real and immediate threat that

 5 Plaintiff will suffer the same injury with respect to future rental applications.

 6        93)    Plaintiff and the California Inaccurate Matching Class are entitled to
 7 injunctive relief and to the recovery of attorneys’ fees and costs.

 8                                     COUNT IV
                                Cal. Civ. Code § 1785.18
 9          Asserted on behalf of Plaintiff and the California Disclosure Class
10        94)    Plaintiff incorporates the paragraphs above.
11        95)    The CCRAA required Defendant to include the specific sources of
12 information reported any time it included public records on a report to a third party.

13 Cal. Civ. Code 1785.18(a).

14        96)    Defendant violated this provision by failing to include the specific
15 source(s) of the criminal record information it sold about Plaintiff and members of the

16 proposed California Disclosure Class.

17        97)    Because Plaintiff will seek housing in the future, and because of the
18 ubiquity of pre-rental background checks, there is a real and immediate threat that he

19 will suffer the same injury with respect to future rental applications.

20        98)    Accordingly, Plaintiff and the California Disclosure Class are entitled to
21 injunctive relief and to the recovery of attorneys’ fees and costs.

22                                      COUNT V
                             Cal. Bus. & Prof. Code § 17200
23     Asserted on behalf of Plaintiff Individually and on behalf of the California
              Inaccurate Matching Class and California Disclosure Class
24

25        99)    Plaintiff incorporates the paragraphs above.
26        100) Defendant was required to adhere to the requirements of the UCL.
27        101) By asserting that Plaintiff was a criminal, Defendants diminished
28                                             19
                                                     FIRST AM. CLASS ACTION COMPLAINT
                                                             Case No. 2:20-cv-00531-JLS-KES
 Case 2:20-cv-00531-JLS-KES Document 14 Filed 02/03/20 Page 22 of 38 Page ID #:339




 1 Plaintiff’s housing opportunities.

 2        102) Defendant’s inaccurate reporting constituted unlawful, unfair, and
 3 fraudulent business practices.

 4        103) Defendant’s practices were unlawful because they violate the FCRA,
 5 ICRAA and/or the CCRAA.

 6     a) Specifically, both the ICRAA and CCRAA required Defendant to follow

 7        reasonable procedures to assure maximum possible accuracy of the information
 8        it reported. CAL. CIV. CODE §§ 1785.14(b); 1786.20(b).
 9     b) Defendant violated these provisions by failing to establish or to follow

10        reasonable procedures to assure maximum possible accuracy in the preparation
11        of the consumer report it furnished regarding Plaintiff. Specifically, Defendant
12        misidentified Plaintiff as a criminal based only on inadequate procedures for
13        obtaining criminal record information and matching it to consumers.
14     c) Further, the CCRAA and ICRAA both require Defendant to include the specific

15        sources of information reported any time it included public records on a report
16        to a third party. CAL. CIV. CODE §§ 1785.18; 1786.28(a).
17     d) Defendant violated this provision by failing to include the specific source(s) of

18        the criminal record information it sold about Plaintiff and members of the
19        proposed California Disclosure Class.
20        104) Defendant’s practices were unfair because it is unethical, immoral,
21 unscrupulous, oppressive, and substantially injurious to consumers to match them to

22 criminal records based on insufficient criteria.

23        105) Defendant’s practices were fraudulent because the report recipients were
24 deceived and/or were likely to be deceived by Defendant’s inaccurate representations

25 that Plaintiff was likely a criminal.

26        106) The harm caused by these business practices vastly outweighs any
27 legitimate utility they possible could have.

28                                            20
                                                      FIRST AM. CLASS ACTION COMPLAINT
                                                              Case No. 2:20-cv-00531-JLS-KES
 Case 2:20-cv-00531-JLS-KES Document 14 Filed 02/03/20 Page 23 of 38 Page ID #:340




 1        107) Because Plaintiff will seek housing in the future, and because of the
 2 ubiquity of pre-rental background checks, there is a real and immediate threat that

 3 Plaintiff will suffer the same injury with respect to future rental applications.

 4        108) Plaintiff and the California Inaccurate Matching Class and California
 5 Disclosure Class are entitled to injunctive relief and to the recovery of attorneys’ fees

 6 and costs.

 7                                 PRAYER FOR RELIEF
 8        WHEREFORE, Plaintiff, on behalf of himself and the Classes, seek the
 9 following relief:

10        a. Determining that this action may proceed as a class action;
11        b. Designating Plaintiff as the class representative for the Classes;
12        c. Designating Plaintiff’s counsel as counsel for the Classes;
13        d. Issuing proper notice to the Classes at Defendant’s expense;
14        e. Declaring that Defendant violated the FCRA, CCRAA and UCL;
15        f. Declaring that Defendant acted negligently, or willfully and in deliberate or
16            reckless disregard of the rights of Plaintiff and the Classes under the FCRA
17            and CCRAA;
18        g. Awarding actual and/or statutory damages as provided by the FCRA and
19            CCRAA;
20        h. Awarding punitive damages;
21        i. Granting injunctive relief enjoining Defendant from pursuing the practices
22            complained of above as provided by the CCRAA and UCL; and,
23        j. Awarding reasonable attorneys’ fees and costs and expenses;
24        k. Granting other and further relief, in law or equity, as this Court may deem
25            appropriate and just.
26

27

28                                             21
                                                     FIRST AM. CLASS ACTION COMPLAINT
                                                             Case No. 2:20-cv-00531-JLS-KES
 Case 2:20-cv-00531-JLS-KES Document 14 Filed 02/03/20 Page 24 of 38 Page ID #:341



                                      JURY DEMAND
 1

 2
         Plaintiffs demand a trial by jury for all claims so triable.

 3                                                 BERGER MONTAGUE PC
 4
         Date: February 3, 2020                    /s/ Benjamin Galdston
 5                                                 Benjamin Galdston
 6
                                                   Attorney for Plaintiff
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                            22
                                                     FIRST AM. CLASS ACTION COMPLAINT
                                                             Case No. 2:20-cv-00531-JLS-KES
Case 2:20-cv-00531-JLS-KES Document 14 Filed 02/03/20 Page 25 of 38 Page ID #:342




                               EXHIBIT A
Case 2:20-cv-00531-JLS-KES Document 14 Filed 02/03/20 Page 26 of 38 Page ID #:343
Case 2:20-cv-00531-JLS-KES Document 14 Filed 02/03/20 Page 27 of 38 Page ID #:344
Case 2:20-cv-00531-JLS-KES Document 14 Filed 02/03/20 Page 28 of 38 Page ID #:345
Case 2:20-cv-00531-JLS-KES Document 14 Filed 02/03/20 Page 29 of 38 Page ID #:346
Case 2:20-cv-00531-JLS-KES Document 14 Filed 02/03/20 Page 30 of 38 Page ID #:347
Case 2:20-cv-00531-JLS-KES Document 14 Filed 02/03/20 Page 31 of 38 Page ID #:348
Case 2:20-cv-00531-JLS-KES Document 14 Filed 02/03/20 Page 32 of 38 Page ID #:349
Case 2:20-cv-00531-JLS-KES Document 14 Filed 02/03/20 Page 33 of 38 Page ID #:350
Case 2:20-cv-00531-JLS-KES Document 14 Filed 02/03/20 Page 34 of 38 Page ID #:351
Case 2:20-cv-00531-JLS-KES Document 14 Filed 02/03/20 Page 35 of 38 Page ID #:352
Case 2:20-cv-00531-JLS-KES Document 14 Filed 02/03/20 Page 36 of 38 Page ID #:353
Case 2:20-cv-00531-JLS-KES Document 14 Filed 02/03/20 Page 37 of 38 Page ID #:354
Case 2:20-cv-00531-JLS-KES Document 14 Filed 02/03/20 Page 38 of 38 Page ID #:355
